           Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 1 of 101



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

RICHARD MEYER,                               §
         Plaintiff                           §
                                             §
v.                                           §       Case No. 1:18-cv-00800-LY
                                             §
MARK WAID,                                   §
        Defendant                            §

           DECLARATION OF RYAN PIERCE IN SUPPORT OF
DEFENDANT’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

       I, Ryan Pierce, upon oath, declare as follows:

       1.       My name is Ryan Pierce. I am over 18 years old, of sound mind, and I am

capable of making this declaration. The facts stated in this declaration are within my personal

knowledge and are true and correct.

       2.       I am an attorney with the law firm of Reeves and Brightwell LLP. I represent

Defendant Mark Waid in the above-referenced proceeding. In that capacity, I am personally

familiar with the pleadings on file, the discovery, and other conduct regarding this lawsuit.

       3.       The documents attached to this declaration are true and correct copies of

documents as further detailed below.

       4.       Attached as Exhibit 1 are true and correct copies of excerpts from the March 6,

2019 deposition of Joeming Dunn.

       5.       Attached as Exhibit 2 is a true and correct copy of Deposition Exhibit 25 from

the March 6, 2019 deposition of Joeming Dunn. Certain information has been redacted for

privacy.

       6.       Attached as Exhibit 3 is a true and correct copy of Deposition Exhibit 27 from

the March 6, 2019 deposition of Joeming Dunn.


                                                 1
           Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 2 of 101



       7.       Attached as Exhibit 4 is a true and correct copy of Deposition Exhibit 28 from

the March 6, 2019 deposition of Joeming Dunn. Certain information has been redacted for

privacy.

       8.       Attached as Exhibit 5 is a true and correct copy of Deposition Exhibit 29 from

the March 6, 2019 deposition of Joeming Dunn.

       9.       Attached as Exhibit 6 is a true and correct copy of Deposition Exhibit 34 from

the March 6, 2019 deposition of Joeming Dunn.

       10.      Attached as Exhibit 7 is a true and correct copy of Deposition Exhibit 38 from

the March 6, 2019 deposition of Joeming Dunn.

       11.      Attached as Exhibit 8 is a true and correct copy of Deposition Exhibit 32 from

the March 6, 2019 deposition of Joeming Dunn. Certain information has been redacted for

privacy.

       12.      Attached as Exhibit 9 is a true and correct copy of Deposition Exhibit 39 from

the March 6, 2019 deposition of Joeming Dunn.

       13.      Attached as Exhibit 10 are true and correct copies of excerpts from the March 6,

2019 deposition of Ben Dunn.

       14.      Attached as Exhibit 11 are true and correct copies of excerpts from the February

26, 2019 deposition of Mark Waid.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed in Travis County, State of Texas, on August 7, 2019.




                                                     Ryan Pierce



                                                 2
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 3 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 4 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 5 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 6 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 7 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 8 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 9 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 10 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 11 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 12 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 13 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 14 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 15 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 16 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 17 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 18 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 19 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 20 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 21 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 22 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 23 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 24 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 25 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 26 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 27 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 28 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 29 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 30 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 31 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 32 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 33 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 34 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 35 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 36 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 37 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 38 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 39 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 40 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 41 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 42 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 43 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 44 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 45 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 46 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 47 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 48 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 49 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 50 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 51 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 52 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 53 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 54 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 55 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 56 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 57 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 58 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 59 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 60 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 61 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 62 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 63 of 101




                        EXHIBIT 2
 1/10/2019
                     Case 1:18-cv-00800-LY Document 43-2 Print
                                                          Filed 08/07/19 Page 64 of 101

    Subject: Re: Jawbreakers

    From:          Brian Denham (briandenham@                  REDACTED

    To:            apcog1g REDACTED

    Cc:            jdunna         REDACTED             ; mzajza         REDACTED

    Date:          Wednesday, May 9, 2018 9:48 PM




   The retailers have a group on Facebook.

   Some of the retailers have heard Jawbreaker would be not only a fundraised Indiegogo, but it would be offered
   in stores.

   So this happened...
                                             Photo
              .. AT&T                         825 AM               -1   * 84%
                                 REDACTED         Final Order Cutoff
               <                'esterday at 33' PM .

              S0000, are any of the publishers here the ones putting out
              the Diversity and Cmx book?

                          fl5   Like                       J Comment

              Be the first person to like this.

                            REDACTED
                         I thought he was all Kickstarter?
                         16h Like Reply

                           REDACTED
                         But if I'm wrong I will 1000% drag any
                         publisher interacting with them in a
                         "professional" capacity.
                         161i Like Reply                          010

                                 REDACTED
                                REDACTE
                                    D
                                Respect.  I count on doing the same.
                                12r Like Reply


                     •    1
                                      REDACTED
                                Drag and dunk. As loudly as possible,
                                and I'm REAL loud.
                                3h   Like Reply

                                Write a reply..

                         Write a comment...




  Another retailer posted on Twitter yesterday that if he finds out the publisher of Jawbreakers he will have to
  consider a boycott.

  Richard reached out to one of the retailers to inform him of what's going on. He promised to not rat them out. So
  that retailer informed Richard. Richard posted on Youtube that retailers are colluding with each other to boycott

about:blank                                                                                                        1/3
                   Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 65 of 101
1/10/2019                                                         Print

  the unannounced publisher. So the retailers have been trying to figure out it's us.

  It's all happening earlier today and some of it is going on right now.
                                                                     REDACTED
  On Wed, May 9, 2018 at 9:42 PM, Antarctic Press <apcoglg                    wrote:
   Well, I guess that's good to know. flow did these complaints that led to a boycott even get started? Was it
   anything of substance, or something blown out of proportion, or nothing at all?

    Doug
                                                                                 REDACTED
     On Wed, May 9, 2018 at 9:38 PM, Brian Denham <briandenham                              wrote:
      There will be a lot more. Ignore them.

       A few of retailers got together in a secret Facebook group to boycott whatever publisher picked up
       Jawbreakers.

       Richard (Diversity and comics) will announce tonight on Youtube who the publisher will be. Some have
       speculated it's us. That's why you may have gotten this letter early.

        There will be a lot more this week, but they probably don't order form us anyway.

        There are a lot more fans supporting us. Don't worry about these retailers. The customers will order form
        retailers who support them.

        These boycott retailers are saying they won't support any of our books if we carry Jawbreakers.

        But the fans are hearing this and they will boycott the stores and order it directly from us, or from other
        retailers who support their choices.

        We've already one up by a lot of fans on Twitter. Fans are going to start buying stuff off the site so you may
        see a small uptick in online sales.




                                                                              REDACTED
        On Wed, May 9, 2018 at 8:18 PM, Antarctic Press <apcog1                          wrote:
         Well, this is interesting. Any thoughts on a response?

            Doug

                     Forwarded message
                                        REDACTED
            From: Megan Kilar <                           >
            Date: Wed, May 9, 2018 at 8:05 PM
            Subject: Jawbreakers
            To: apcogl@REDACTED


            Based on the harassment online by Diversity and Comics, I have decided to boycott your company if you
            choose to publish Jawbreakers.

            I am responsible for the Diamond order ar my retail location and we will no lonfer be ordering from a
            company that supports online harassment and threats.

 about:blank                                                                                                             213
1/10/2019
                    Case 1:18-cv-00800-LY Document 43-2 Print
                                                         Filed 08/07/19 Page 66 of 101
              Regards,

              Megan M Kilar




  Attachments

       • image.png (705.78KB)




about:blank                                                                              3/3
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 67 of 101




                        EXHIBIT 3
    Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 68 of 101




'       Diversity & Comics
         :DiVersftyAndCm:


I did the research on about four or five of
them but yeah if someone could go through
those screenshots from that retailer
Facebook group and make a list of the
people the stores they work out and the
cities that would be great

 Yawg @Yawgmothx
 Replying to PDiversItyAndCmx

 Can someone put their organization or business names next to who they are? As
 they say, sunlight is the best disinfectant. I think we need to start dragging these
 cabals into the light.


7:04 AM - 10 May 2016
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 69 of 101




                         EXHIBIT 4
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 70 of 101




                                    REDACTED
                                         REDACTED




                                  REDACTED
                         REDACTED                          REDACTED
                    REDACTED




                                    REDACTED
                       REDACTED                   REDACTED
                    REDACTED




                                     REDACTED

                                         REDACTED




                                     REDACTED
                                                REDACTED




                                  REDACTED
                                             REDACTED




                                    REDACTED
                                         REDACTED




                                    REDACTED
                      REDACTED                          REDACTED
                     REDACTED




                                     REDACTED
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 71 of 101




                           EXHIBIT 5
   Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 72 of 101




'       Diversity & Comics
        ©OverstyAndCrnx


"To me, my Incel army!"
                                                        (Follow)




  Million Dollar Prons   PronsGM
  Replying to @DversftyAndCrnx

 'Don't carry Jawbreakers? Say hi to the LEG BREAKERS


6:41 AM - il May 2018
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 73 of 101




                       EXHIBIT 6
 1/10/2019
                Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 74 of 101
                                                                    Print

    Subject: Re: It Appear AP is moving

    From:     Joeming Dunn (jdunn@ REDACTED

    To:       Mzajza@
                                REDACTED

    Date:     Friday, May 11, 2018 438 PM




   As you are all well aware we are in the Kobayashi Maru of comic books, a no win situation. As you are all
   aware we have agreed to publish Jawbreakers which is authored by a very controversial figure. This has created
   a passionate response on both sides of this unfortunate equation in the comic book community. This essentially
   put us in a "NO WIN" situation. We could not release this book even though we are contractually obligated to
   do so and succumb to social media pressure (which feels a bit like we are being bullied to not release the book)
   or we could publish the book and continue to get the wrath we have undergone these past days from a multitude
   of sources. So we are stuck in between a rock and a hard place.

  As you all know we have taken a "silence" line in regards to this situation. There are two reasons for my
  decision to do this. One is that as with any viral controversies on the internet, they tend to be put to the side after
  a couple of days, especially over the weekend. Second that gives us time to meet on Monday to make a decision
  on this situation. My most important concern is to protect everyone at Antarctic Press and I hope to make a
  decision about our direction on Monday. But in the meantime I am going to rant.. .not at each of you personally
  but to everyone who has put us in this situation. On Monday we are going to vote on this situation and in lieu of
  that impending vote I want everyone to be aware of the rant I will most likely give. No matter the decision I will
  take the heat for the decision so there will be nobody getting thrown under a bus and nobody will point fingers. I
  can take the heat and I will take the brunt of the criticism.

  Now originally I was going to list the pros and cons of our decision but I realized that this is not just a pros and
  cons thing. This has become a personal issue in many regards with no black and white answers. But we can go
  over the basic facts. In its purest form this is a decision on whether we as a company can separate the "ART"
   from the "ARTIST." Do we hold accountable the fact that this person has said many mean spirited and
  controversial statements which goes beyond then normal "opinions". It is where we are going to draw the line.
  Do we draw the line at Rod saying many insulting condescending thing about conservatives and their policies?
  Or is it Ben saying some things about liberals? Are those "tolerable" lines and opinions we can accept since we
  know them both. We have never "vette" a creator but we all know bias goes with any decision we make. If we
  meet a creator we don't like I am sure in the back of your mind you would say that I would never give that
  creator a chance to publish their work even though we are upposed to be unbiased. If anyone had a personal
  grudge with someone, I would certainly take that into account if especially if we decided to consider their work.
  That is vastly unfair but I know that life is unfair. Are we drawing a line at this creator for his severely offensive
  rhetoric? He did not commit a crime but he expressed an offensive opinion. I will accept any line that you all
  vote for but my rant to everyone else in the industry... WHERE DO YOU DRAW THAT FUCKING LINE? And
  where is the line drawn on these type of issues ... if a creator has 10 offensive tweets 5 years ago does that
  preclude them from being published now...or is the line 15 tweets. . .or 20 ... or is just 2. ..or even 1 tweet from last
  year.... where is the proverbial line for any creator? What if we want to publish someone who is Islamic or an
  anti-abortionist or a socialist or have a certain sexual orientation? Are we precluded from publishing them since
  they may have a statement or opinion that you do not agree with? Are we now restricted from publishing
  someone who may be an ultra douche bag? We are an ALL-INCLUSIVE publisher for the very we believe in
  ALL 1NCLUSIVITY. Have we gotten to the point where when someone from the certain religion does
  something bad we blame the whole religion,. When a cop does something bad, we accuse all the cops of being
  bad. When one person of color commits a crime, we condemn the entire race. When one politician or media
  member lies we think all the politicians and media members lie. So now that we publish a book that people do
  not agree with because of the creator of the book (for whatever reason) people are making judgments on our
  entire publication line? FUCK-THEM,


about:blank                                                                                                               1/3
               Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 75 of 101
1/10/2019                                                        Print

  I will admit that to a certain aspect this was a financial decision for me.. .1 knew that he was a popular online
  figure I just did not realize he was that polarizing. As everyone knows we are running on fumes. Over the past
  two years I have had to put close to $70,000 of my own money to keep Antarctic Press afloat. To make sure bills
  are paid on time, to keep the lights and phone on.. .to keep the printers going. I know currently this is not just a
  financial decision and prior to this shit storm I looked at it as a purely financial decision and I thought we could
  handle it (using My Hero as a measure). I was extremely happy that My Hero saved our ass these past weeks...
  his online sales for has been remarkable and a godsend despite the flack we received (which is tame compared to
  what we have been getting with Richard). What Jawbreaker did on Indigogo did put some dollar signs in my
  eyes. Could I finally get some sustainability for Antarctic Press without me having to contribute constantly?
  Could he bring the fans to us as My Hero did? Now again my rant again not to you but to everyone else. . . .1
  know this is not going to be a purely financial decision but I know that he could help us financially as I know his
  fans are passionate and supporting. But it bothers the fuck out of me that we are getting these industry
  professionals and pundits telling us how we should run our business even as an ALL-INCLUSIVE supporter of
  creator's rights. I will stand by our record of inclusion for any sex, race, religion, social standing and sexual
  orientation and any other fucking thing you can think of. .. but in this case that is completely irrelevant now. But
  how many of these people really support Antarctic Press? Does Rich Johnston only write about Antarctic Press
  when there is some sort of controversy? Would any of these "industry" supporters really support us if we called
  for help? If I asked Lea Hernandez to do some art for us or Mark Waid to write us a story to help us out do you
  think she or he would do it for free? How many of these people on the internet telling us what to do actually
  bought and Antarctic Press book both fans and retailers. . . How many copies of the 300 sales on Rochelle or the
  600 sales on Adventure Finders did they buy or even worse the 1400 copies of Gold Digger? While Richard may
  be the most offensive fuck in the whole world he came to us with fans and financial support where no other
  professional did so. Even though I do not agree with Tim's political opinions when I talked to him all he wanted
  to do is make sure Antarctic Press was viable and financially supported and he followed up with his fans coming
  to us and buying his book. And for all the posers who are telling our ALL INCLUSIVE Company what to do
   and how to do it and never buy an Antarctic Press book.. .FUCK YOU!

  All you do work for AP way beyond the call of duty and I will have your back. Even if we decide to publish his
  book I will most likely remove any of our names from anywhere in the book. Antarctic Press will still be the
  publisher and we will not hide that fact but IF we publish the book we can remove our personal association with
  it.. .which gets me to not to the credo of the company (Creator rights) or the financial aspect but the moral
  aspect. Not the moral aspect of agreeing or disagreeing with Richard but now another fucking rant. . .1 do not
  give a flying fuck if you agree or disagree with Richard. But we now have to make a decision on a book based
  on GUILT BY ASSOCIATION. It does not matter that we are ALL INCLUSIVE CREATOR'S RIGHTS
  Company... .but now I have to deal with the repercussions of this guilt. Richard made some very offensive
  inflammatory comments about many people in the industry and now because of that could that come back to
  harm some of you individually. You would hope any personal attack on someone by Richard would not translate
  into because we published him we must be like him.. .but I fucking know life is fucking unfair.. .GIJILT BY
  ASSOCIATION. People are now taking us to task on Jawbreakers now they may take it out on the innocent
  people (us) just because of fucking GUILT BY ASSOCIATION. AND THOSE FUCKING PEOPLE DO NOT
  SEES THE FUCKING DOUBLE STANDARD IRONY of those types of actions. Richard's actions are bullying
  but the reaction to this is MORE BULLYING by people who are against Richard.. .fucking double standard
  irony. If! don't like a person or a product! DON'T FUCKING buy it. If I don't like a politician.. .1 DON'T
  VOTE FOR THEM. But to give us threats of boycotts etc.. .just because of our ASSOCIATION with Richard...
  Christ that is so fucking unfair (and I know life is unfair) but that makes them as bad as Richard's actions and
  what makes it worse is THEY DON'T SEE IT. It is justified in their minds to "make a point." This does not
  absolve Richard...! think he is an ass online and I think he knows he is an ass online and I would tell him that
  and he would agree with me. It's because of that I may lose a friend (close to family) to his fucking action and
  that ROYALLY PISSES ME OFF.


  From: Joey <Mzajza©REDACTED
  To: Joeming Dunn <jdunn©a   REDACTED


about:blank                                                                                                          2/3
 1/10/2019
                Case 1:18-cv-00800-LY Document 43-2 Print
                                                     Filed 08/07/19 Page 76 of 101
   Sent: Friday, May 11,20182:57 PM
   Subject: Re: It Appear AP is moving

   I'm honestly not sure you understand what you're getting into, I was at the comicbook store and even
   Bob said so and he said,"if Joe thinks this is gonna blow over, it isn't." I thought about it long and hard,
   I haven't been able to sleep or work and that's because it boils down to this: I'm not comfortable being
   associated with this guy, it's not his work, and it's not his beliefs, it's his conduct. And, if it were any of
   the other guys at AP that conducted themselves similarly I would divest AP of them as well. There are
   standards of civil and professional conduct I believe in. This guy obviously has issues. I've told Doug
   to take my name of the books immediately and I'm also worried about how this may affect other AP
   creators and San Diego and the booth. Please be careful.




about:blank                                                                                                     3/3
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 77 of 101




                        EXHIBIT 7
           Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 78 of 101
Capture 1 .JPG                                                             Page 1 of 1




 of,       Antarctic Press Ultimately, some of our staff and freelancers were
           uncomfortable sharing a platform with anyone who makes
           disparaging remarks about anyone in this community. We had to cut
           ties. We wish Richard all the best.
           Like Reply id                                             Q12




                                                                EXHIBIT

                                                                 3?


https://drive.google .com/drive/folders! 1 a8eaS3rWdRivwD WRf-GdD WTIj H9cD 8sT   10/10/2018
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 79 of 101




                        EXHIBIT 8
1/10/2019
                Case 1:18-cv-00800-LY Document 43-2 Print
                                                     Filed 08/07/19 Page 80 of 101

    Subject: Re: Jawbreakers

    From:     Antarctic Press (apcog1gREDACTED

    To:       jdunn©     REDACTED

    Cc:       briandenhamgREDACTED alcperez@lREDACTED twiIightxmaiIyREDACTED       davidjhutchison@REDACTED

    Date:     Thursday, May 10, 2018 10:02 PM



  I still plan to ignore the two initial complaints I've received. I'll give them that response if they write me again.
  (The second one seemed to come from Richard himself, though.)

  Doug

  On Thu, May 10, 2018 at 9:48 PM, Joeming Dunn <jdunn REDACTED > wrote:
   I have decided on radio silence on Jawbreakers ... essentially ignore any inquiry or email or discussion with any
   one ... if you get a question, tweet, facebook post or call about it just say ... we publish lots of books and I don't
   have any info on the book at this time if you have any questions about the book the creator told us you can
   contact him and he will answer your questions ... do not engage any interview or request for questions or any
   inquiry ... if they are not satisfied with that answer be apologetic and tell them any questions will be happily
   answered by the creator of the book since we cannot talk in his place. We cannot divulge his info but he can
   found on facebook, twitter etc...

     Brian if you tweet anything-.just be tweet about other books, no mention of Jawbreakers .... check out these
     books coming out in "whenever"...you have been doing a good job on humor and deflection on twitter so keep
     that up.. .deflect any response.. .and be self effacing.... if someone ask about Jawbreakers. . .give the aww shucks
     sorry I do not know the answer to that question.. .hey. . .you should ask the creator.

     If someone emails you Doug....you can respond ... thanks we appreciate your email ... we are aware of your
     concerns about "whatever"... it may be best to contact the creator about those "statements" so that he can
     clarify or explain that statement to you since we cannot talk for him. You can reach him via twitter or
     facebook since we cannot divulge his personal information.

                                                                                                           EXHIBIT
                                                                                                    U

     From: Brian Denham <briandenhamREDACTED
     To: Joey <Mzajza@REDACTED
     Cc: Antarctic Press <apcogl@REDACTED ; Joeming Dunn <jdunn@                         REDACTED
     Sent: Thursday, May 10, 2018 9:19 PM
     Subject: Re: Jawbreakers

     I didn't know about that stuff. I looked it up online.

     He did call Heather a cum dumpster in a private video for certain elite tier fans of his channel. One
     of them released the private video to the public. He later publicly apologized.

     Richard has called people "pedophiles", or "they look like pedophiles" before. He has said those
     things about Mark Waid and Dan Slott.

    I can't find that line about Mags- the "DCTiansgendered wrtterbeing a fucking crazy person... etc.", but it
    might be in one of his videos.
about:blank                                                                                                               1/4
               Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 81 of 101
1/10/2019                                                                Print


    Him and Mags have apologized to each other, and then they started up again when a comic writer
    called out Richard for having a dishonorable discharge and Mags supported that creator.



    On Thu, May 10, 2018 at 7:49 PM, Joey <Mzajza@REDACTED wrote:
     Brian, are any of the statements attributed to Richard below true?


       On May 10, 2018, at 2:23 PM, Antarctic Press <apcogl@REDACTED wrote:


              Okay, but none of that tells explains what these retailers have against Jawbreaker.
              However, this email I just received might:

              On Thu, May 10, 2018 at 1:19 AM, Meyers Richard <cmxanddiversityREDACTED
              wrote:
                Just saw the news that you're publishing Richard C. Meyer's JAWBREAKERS.

                Your newest writer has publicly refereed to a female Marvel editor as a "cum
                dumpster," who sucked her way to the top, called an online reporter a "fucking fag,"
                and suggested writers Brian Bendis, Dan Slott and Mark Waid were pedophiles.

                He also referred to a trangendered DC writer as, "...a fucking crazy person, a criminal, who
                is definitely, definitely going to kill himself and it's just where when and how."

                Good to know where your standards lie, guys, and that you don't mind being associated with such a
                class act, because you're now tied together at the hip.

                Hope it's worth it.




              Certainly none of that appears flattering, but neither does it prove how much of that it
              is true or explain why any of it might have happened.

              Also, I'm not sure if the fact that it came from a Richard Meyers and is about a Richard
              Meyers is due to odd coincidence or a name spoof or what.

              Doug

              On Wed, May 9, 2018 at 9:47 PM, Brian Denham <briandenham@REDACTED wrote:
               The retailers have a group on Facebook.

                Some of the retailers have heard Jawbreaker would be not only a fundraised
                Indiegogo, but it would be offered in stores.

                So this happened...
                <image.png>

                Another retailer posted on Twitter yesterday that if he finds out the publisher of
                Jawbreakers he will have to consider a boycott.


about:blank                                                                                                         2/4
1/10/2019
              Case 1:18-cv-00800-LY Document 43-2 Print
                                                   Filed 08/07/19 Page 82 of 101
              Richard reached out to one of the retailers to inform him of what's going on. He
              promised to not rat them out. So that retailer informed Richard. Richard posted on
              Youtube that retailers are colluding with each other to boycott the unannounced
              publisher. So the retailers have been trying to figure out it's us.

              It's all happening earlier today and some of it is going on right now.

              On Wed, May 9, 2018 at 9:42 PM, Antarctic Press <apcogl@REDACTEDwrote:
               Well, I guess that's good to know. How did these complaints that led to a boycott
               even get started? Was it anything of substance, or something blown out of
               proportion, or nothing at all?

                Doug

                On Wed, May 9, 2018 at 9:38 PM, Brian Denham <briandenhamREDACTED
                wrote:
                  There will be a lot more. Ignore them.

                  A few of retailers got together in a secret Facebook group to boycott whatever
                  publisher picked up Jawbreakers.

                  Richard (Diversity and comics) will announce tonight on Youtube who the
                  publisher will be. Some have speculated it's us. That's why you may have
                  gotten this letter early.

                  There will be a lot more this week, but they probably don't order form us
                  anyway.

                  There are a lot more fans supporting us. Don't worry about these retailers. The
                  customers will order form retailers who support them.

                  These boycott retailers are saying they won't support any of our books if we
                  carry Jawbreakers.

                  But the fans are hearing this and they will boycott the stores and order it directly
                  from us, or from other retailers who support their choices.

                  We've already one up by a lot of fans on Twitter. Fans are going to start buying
                  stuff off the site so you may see a small uptick in online sales.




                  On Wed, May 9, 2018 at 8:18 PM, Antarctic Press <apcogl@             REDACTED   wrote:
                   Well, this is interesting. Any thoughts on a response?

                    Doug

                            Forwarded message
                    From: Megan Kilar          REDACTED            >
                    Date: Wed, May 9, 2018 at 8:05 PM
                    Subject: Jawbreakers
                    To: apcog1gREDACTED
about:blank                                                                                                3/4
              Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 83 of 101
1/10/2019                                                Print




                    Based on the harassment online by Diversity and Comics, I have decided to
                    boycott your company if you choose to publish Jawbreakers.

                    I am responsible for the Diamond order ar my retail location and we will no
                    lonfer be ordering from a company that supports online harassment and
                    threats.

                    Regards,

                    Megan M Kilar




about:blank                                                                                       4/4
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 84 of 101




                       EXHIBIT 9
           Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 85 of 101
urinarned.jpg                                                             Page 1 of I



    6:21-c'                                      all




          Antarctic Press - Comics Are...
                         @Anta rct ic Press


              We got a pitch and liked it, and
              that's the extent of it. The
              story was hate free. We put it
              to a vote to publish it on the
              merit of the comic and that's
              about it.

              The owner, editors, staff,
              production didn't know who
              Richard was, or had never
              heard of diversity and comics.

          5112/18,9:31 PM


              It came down to letting them
              know the extent of Richard's
              online presence and some of
              the staff were not even
              comfortable with the thought
              of standing with him at a con.
          5/12/18, 9:34 PM


              I think it could be summed up
              with one of our people saying
              "If I'm running a bar and one of
              my bartenders calls any
              customer a name they can just
              get the fuck out right there."
          5/12/18, 9:37 PM


          GIF       Start a message                     ©
                       Q                               N'



https :1/drive. google .com/drive/folders! 1 a8 eaS3rWdRivwD WRf-GdDWTIj H9cD8sT   10/10/2018
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 86 of 101




                       EXHIBIT 10
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 87 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 88 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 89 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 90 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 91 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 92 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 93 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 94 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 95 of 101




                       EXHIBIT 11
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 96 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 97 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 98 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 99 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 100 of 101
Case 1:18-cv-00800-LY Document 43-2 Filed 08/07/19 Page 101 of 101
